UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-6675


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL MANUEL GONZALEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00007-JPB-JES-3)


Submitted:   July 27, 2010                     Decided:    August 11, 2010


Before TRAXLER,    Chief     Judge,   and    KING   and   DUNCAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Angel  Manuel   Gonzalez,   Appellant  Pro   Se.     Paul           Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United                 States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Angel    Manuel    Gonzalez      seeks     to    appeal   the    district

court’s       order    granting   his     motion    for    reduction      of    sentence

under    18    U.S.C. § 3582      (2006).        The    Government       has    moved   to

dismiss the appeal as untimely, and Gonzalez has responded.                             In

criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment.                         Fed. R. App. P.

4(b)(1)(A) (applicable to notices of appeal filed before Dec. 1,

2009); see United States v. Goodwyn, 596 F.3d 233, 235 n.* (4th

Cir. 2010) (“[Section] 3582 motions — which seek only to alter

terms of imprisonment — are criminal in nature.”), cert. denied,

__ U.S. __, 78 U.S.L.W. 3763 (U.S. June 28, 2010) (No. 09-

11064).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                          Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The    district    court    entered      its     order    granting       the

motion for reduction of sentence on February 23, 2009.                                  The

notice of appeal was filed on April 8, 2009. ∗                           We previously

remanded this case to the district court for a determination of

whether       Gonzalez    could   show    good     cause       or   excusable    neglect

     ∗
         See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                            2
warranting an extension of the appeal period.          On remand, the

district court concluded that an extension of the appeal period

was not warranted, and we find no abuse of discretion in that

decision.    See United States v. Breit, 754 F.2d 526, 529 (4th

Cir. 1985) (stating standard of review).

            Because Gonzalez failed to file a timely notice of

appeal or to obtain an extension of the appeal period, we grant

the Government’s motion to dismiss and dismiss the appeal.           We

dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              DISMISSED




                                     3